OPINION. Murdock, Judge: The Commissioner has moved to dismiss this case for lack of jurisdiction. The parties were heard on that motion. The petitioner and his wife received a letter dated October 26,1956, from the Head of the Tax Division of the Department of Finance of the “Government of the Virgin Islands of the United States” advising that $6,567.31 was due on their income tax for the year 1955. The petitioner and his wife also received a letter dated February 15, 1957, referring to the letter of October 26, 1956, and advising that unless a petition was filed “with the Court” for review or redetermi-nation of the proposed deficiency within 90 days, assessment and collection would ensue. The letter also stated, “The U. S. District Court is apparently the Court of jurisdiction in the case of an appeal from the decision of this office.” This letter is likewise from the Head of the Tax Division, Department of Finance, Government of the Virgin Islands. These letters and the advice given therein probably were prompted by new legislation pertaining to such taxes. Cf. Estate of Arthur S. Fairchild, 24 T. C. 408. The Tax Court of the United States has no jurisdiction in a tax case in the absence of a notice to the taxpayer in which “the Secretary [of the Treasury] or his delegate determines that there is a deficiency in respect of” an appropriate tax. Sec. 6212, I. R. C. 1954. T. D. 6118, 1955-1 C. B. 698, 718, provides in paragraph 22 the rules applicable to delegation of authority by the Secretary of the Treasury, and T. D. 6119, 1955-1 C. B. 145, 153, covers the delegation of authority to issue notices of deficiency and provides as follows: If a District Director (or an Assistant Regional Commissioner, Appellate) determines that there is a deficiency in respect of income, estate, or gift tax imposed by subtitle A or B, he is authorized to notify the taxpayer of the deficiency by registered mail. There is no showing that Eeuben B. Wheatley, who signed the letters of October 26, 1956, and February 15, 1957, as Head of the Tax Division of the Department of Finance of the Government of the Virgin Islands, was a delegate of the Secretary within the meaning of the Internal Eevenue Code of 1954 for purposes of issuing a notice of deficiency. It seems probable that he was not. Section 28 (a) of the Eevised Organic Act of the Virgin Islands (July 22, 1954) provides that all permanent residents of the Virgin Islands “shall satisfy their income tax obligations under the applicable taxing statutes of the United States by paying their tax on income derived from all sources both within and outside the Virgin Islands into the treasury of the Virgin Islands.” There is no showing here of any interrelation between the Department of Finance of the Government of the Virgin Islands and the Secretary of the Treasury. This Court is not authorized to entertain the petition herein in the absence of an appropriate notice of deficiency, and the proceeding will be dismissed for lack of jurisdiction. Decision will be entered dismissing the pro-ceedmg for lack of jurisdiction.